Order entered April 15, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01415-CV

AARON A. HERBERT, INDIVIDUALLY AND ON BEHALF OF THE LAW
           FIRM OF AARON HERBERT, P.C., Appellant

                                         V.

                        KASEY C. KRUMMEL, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-04644-A

                                      ORDER

      Before the Court is appellant’s April 13, 2020 unopposed motion to extend

time to file his brief. Appellant explains the extension is necessary, in part,

because the parties are “actively negotiating.”

      We GRANT the motion and ORDER appellant to file his brief, a status

report, or a motion to dismiss no later than May 15, 2020.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE